Citation Nr: 1606277	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-32 631	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disability. 

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision, in which the RO, inter alia, denied service connection for a low back disorder.  

In a December 2011 rating decision, the RO continued to deny the claim.  In March 2012, the Veteran filed a notice of disagreement (NOD) . A statement of the case (SOC) was issued in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted.

The Veteran asserts that he has a low back disability that is related to his military service.  The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

In July 2003, the VA General Counsel  issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service treatment records include a February 1969 pre-induction report of medical history, on which the Veteran indicated that he did not have any recurrent back pain, arthritis or rheumatism, or any bone, joint, or other deformity.  He did report that he previously had muscle spasm in the lower back with no signs or symptoms now or for several years.  An accompanying pre-induction report of medical examination shows that on clinical evaluation, the Veteran's spine was normal.  In March 1970, the Veteran presented with mid back pain mainly on the left with muscle spasms of the paraspinal muscles.  He was placed on light duty and given medication.  He was diagnosed with acute muscle strain.  

He was later seen in March 1970 for follow up due to continued back pain.  In July 1970, the Veteran was seen for acute back pain/low back pain, which occurred during line of duty.  The next day, he had complaints of non-localized low back pain in the right lower thoracic and lumbar area.  X-rays revealed only spondylosis defect and additional views of the spine were suggested.  During this time period, it was noted that he had complaints of low back pain intermittently for years when he used to lift boxes.  There was no current trauma.  The pain was in the lower thoracic area on the right side.  

On August 1970 separation examination, a clinical evaluation revealed muscle spasm about 1 1/2 inches lateral to the thoracic spine, which was tender.  A notation of bilateral spondylolysis of the lumbar spine at L5 and muscle spasm was also documented.  The record notes that pain was still present when the Veteran lied down, tried to get up, or stood for a long time.  He stated that pain began when he was bending over and felt like something separated in his back and he had severe pain following this.  The report of a September 1970 orthopedic consult notes that the Veteran had chronic problems with his back and pain especially in the right lower thoracic area and mild pain in the lumbar area.  X-ray revealed spondylolysis L5-S1, one degree and Scheuermann's syndrome with adolescent round back deformity.  The report notes that the Veteran's back issues "EPTS" and that the Veteran was fit for separation. 

As noted above, a review of the Veteran's service treatment records reveals that no pertinent defect or disease of the spine was noted at induction.  An examination of the spine was normal.  The medical history revealed that the Veteran previously had muscle spasm in the lower back with no signs or symptoms now or for several years, otherwise the Veteran was found to be physically qualified for enlistment. Based on these findings, the Veteran is entitled to a presumption that his spine was sound at entry.   However, in light of additional service treatment records suggesting that the Veteran had pre-existing back disorder, a question is raised as to whether there is sufficient evidence to rebut the presumption of soundness.  As indicated, to so do requires clear and unmistakable evidence that his low back disorder existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In his March 2012 NOD, the Veteran asserted that his current spinal problem is different and unrelated to any muscle spasms that he had prior to service. 

 On October 2015 VA examination, the examiner noted that, based upon the available data and current examination, the Veteran had no evidence of a back condition caused by or permanently aggravated by service.  The examiner stated that the orthopedic consult at the time of the Veteran's separation clearly stated that the condition existed prior to service with no aggravation noted by service.  Therefore, the examiner concluded that the Veteran had current back issues that were solely the natural progression of that disease with prior to service issues noted and no evidence of injury or permanent aggravation by service.  However, a closer review of the September 1970 orthopedic consult relied on by the examiner reveals that, while the Veteran's spondylolysis and Scheuermann's syndrome with adolescent round back deformity was noted to exist prior to service; the physician at the time did not comment as to whether there was in-service aggravation of that disorder.  Additionally, the VA examiner did not consider the December 2010 opinion from Dr. J.A. Davis, from Gunderson Health System, who reviewed the Veteran's service treatment records and found that the Veteran's in-service back injury probably contributed to the Veteran's current diagnosis of degenerative spine disease.  See B

In short, the record does not include sufficient medical findings and opinions to fully resolve the claim for service connection for a low back disorder in light of the applicable legal authority.  Thus, the Board finds that an addendum opinion is needed to clarify whether there is clear and unmistakably evidence that a low back disorder preexisted service, and, if so, whether there is clear and unmistakable evidence indicating that such disorder was not permanently aggravated by his period of service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the AOJ should arrange to obtain an addendum opinion from the physician who examined the Veteran in October 2015, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

Prior to arranging to obtain further medical in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent record.

The Board emphasizes that records generated by VA facilities which may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any and all outstanding pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. §  3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include any outstanding records related to his back disability from Dr. M. Stevens since August 2009, Dr. J.A. Davis and Gunderson Health System since December 2010, and Winona Health Service since September 2015. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain any outstanding records of VA evaluation and/or treatment of the Veteran..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private (non-VA) record-to include records from Dr. M. Stevens since August 2009, Dr. J.A. Davis and Gunderson Health System since December 2010, and Winona Health Service since September 2015.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the VA medical physician who examined the Veteran in October 2015 to review the claims file and provide an addendum opinion.  If that examiner is not available, document that fact in the claims file, and arrange to obtain opinion from another appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.

The entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should clearly identify all disability(ies) affecting the Veteran's low back-currently present, or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether:(1) the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  

If the examiner determines that a low back disorder did not clearly and unmistakably exist prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred during the Veteran's military service.

In addressing the above, the examiner must consider and discuss all pertinent in- and post service and other objective evidence of record, to include service treatment records documenting reports of back pain in the Veteran's thoracic and lumbar areas of the spine, as well the December 2010 opinion from Dr. J.A. Davis indicating that the Veteran's in-service back injury probably contributed to the Veteran's current diagnosis of degenerative spine disease.  

The examiner must also consider and discuss all lay assertions, to include competent assertions as to the occurrence of injury, and as to nature, onset and continuity of symptoms.  If the examiner finds any reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority. 
 
7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 








      (CONTINUED ON NEXT)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015). 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

